DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “infinite” in claims 1, 9 and 10 is a relative term which renders the claim indefinite. The term “infinite” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2 and 4-8 depend from claim 1 and is rejected by virtue of its dependency and/or for the reasons cited above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trika (US 2020/0210207), in view of Liu et al. (US 2004/0054846) (hereafter Liu).
As per claims 1, 8, 9, 10, Trika teaches a safekeeping device comprising: a case
configured to house a storage device that includes a nonvolatile memory, the storing device storing data ([0043], lines 1-4; also [0033]) and a processor configured to control electric power so that the electric power is supplied to the nonvolatile memory at a predetermined timing ([0031]).
	Trika does not explicitly teach wherein the processor is configured to store, in a recording medium, backup data of the data stored in the storage device immediately after the storage device is housed in the safekeeping device.
	However, Liu teaches wherein the processor is configured to store, in a recording medium, backup data of the data stored in the storage device immediately after the storage device is housed in the safekeeping device (fig. 2, press the button Backup).
	It would have been obvious before the effective filing date of the claimed invention to have combined the immediate backup of Liu with the backup process of Trika because it allows the user to be able to decide when to backup up the data ([0029]).
As per claim 2, Trika teaches wherein the predetermined timing is a timing in a period from when the case houses the storage device to when data of the storage device is changed or lost (see [0027] also fig. 4 wherein IO is the changing of data).
Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Trika and Liu as applied to claim 1 above, and further in view of Ravid (US 2002/0133747).
As per claim 3, Trika teaches all the limitations of claim 1. Trika does not explicitly teach
wherein the processor is configured to record backup data of data stored in the storage device in a recording medium.
	However, Ravid teaches wherein the processor is configured to record backup data of data stored in the storage device in a recording medium (Abstract).
	It would have been obvious before the effective filing date of the claimed invention to have combined the backup of Ravid with the data in Trika because it ensures instant backup and recovery of data ([0035]).
As per claim 6, Ravid teaches wherein the processor is configured to initialize the data stored in the storage device in a case where the processor records the backup data (Abstract, [0035]).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Trika and Ravid as applied to claim 3 above, and further in view of Gu et al. (US 2019/0384938) (hereafter Gu).
As per claim 4, the combination of Trika and Ravid teaches all the limitations of claim 3.
The combination does not explicitly teach wherein the processor is configured to randomly decide a storage area where the processor records the backup data in the recording medium.
	However, Gu teaches wherein the processor is configured to randomly decide a storage area where the processor records data in a recording medium ([0033]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the random placement of Gu with the storing of data of the combination of Trika and Ravid because it ensures efficient and secure data reading and writing (Abstract).
As per claim 5, Gu teaches wherein the processor is configured to recover the data of the storage device from the backup data using a recording medium storing information regarding the storage area randomly decided by the processor as a physical key ([0033], wherein the data storage device holding the backup data holds a key which enables the backup data to be restored).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trika as applied to claim 1 above, and further in view of Le et al. (US 2014/0259153) (hereafter Le).
As per claim 7, Trika teaches all the limitations of claim 1.  Trika does not explicitly 
teach a lock mechanism configured to prevent the storage device from being brought out.
	However, Le teaches a lock mechanism configured to prevent the storage device from being brought out ([0025], [0034]).
	It would have been obvious before the effective filing date of the claimed invention to have combined the lock mechanism of Le with the storage device of Trika because it increases security by preventing unauthorized access ([0003]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GURTEJ BANSAL/Primary Examiner, Art Unit 2139